Exhibit 10.36

 

LOGO [g260270ex10_36pg01.jpg]  

2450 Bayshore Parkway

Mountain View, CA 94043

650.386.3100

May 15, 2006

Scott Borland

[Address]

Dear Scott:

We are pleased to extend to you this offer of employment with MAP
Pharmaceuticals, Inc. under the following terms and conditions.

Your title will be Tempo DHE Program Director, reporting directly to Tom Armer,
Vice President and CSO. Your starting bi-weekly compensation will be $6538.00,
annualized to $170,000.

You will also be eligible for MAP’s bonus program, which is currently an MBO
based program with a target of 10%. This will be discussed with you further by
Lynn or me when you start work.

You will be eligible for stock options with commencement of full time
employment. Although the issuance of stock options is in the discretion of the
Compensation Committee of MAP’s board of Directors, we anticipate that the
Compensation Committee will approve the issuance of MAP common stock to you in
connection with the commencement of your full time employment.

As a MAP employee, you will also be eligible for full company benefits, which
include Health, Dental, Life, Vision, Vacation and Holidays.

This offer is contingent upon your ability to show satisfactory proof of
identity and authorization to work in the United States. Please bring the
appropriate verification documents (see enclosed document), on your first day of
employment. This offer is also contingent upon the successful completion of our
employment background check, employment references, and drug test. You will be
provided with information and instructions on the completion of these items and
cannot begin your employment until cleared results have been received.

On your first day of employment, you will be required to execute the company’s
Confidentiality and Assignment of Inventions Agreement, providing for protection
of the company’s proprietary information and trade secrets. We ask that you make
every effort to protect the confidential and proprietary information of your
current employer.



--------------------------------------------------------------------------------

2450 Bayshore Parkway

Mountain View, CA 94043

650.386.3100

 

As part of employment at MAP Pharmaceuticals, Inc., you will be required to
attend Employee Orientation and Safety Training. Additional information will be
given to you upon joining the organization.

Scott we look forward to having you join the MAP Pharmaceuticals, Inc. team! We
believe you will find that MAP Pharmaceuticals, Inc. provides a unique,
rewarding work experience and that you will contribute to our mutual success.

Please contact me if you have any questions regarding this offer of employment.
You may accept this offer by signing below and returning the signed copy, the
second copy is for your records.

 

Sincerely, Lynn Lynn Bourget Human Resources Manager

I understand that this letter is not a contract, expressed or implied,
guaranteeing employment, or employment for any duration. If you choose to accept
this offer, you will be an “at will” employee, and your employment with MAP will
be voluntarily entered into and will be for no specified period. As a result,
you will be free to resign at any time, for any reason or for no reason, as you
deem appropriate. MAP will have a similar right, and may conclude our employment
relationship with you at any time, with or without cause. Additionally, we may
withdraw this offer at any time, with or without notice to you. The provisions
stated in this offer of employment supersede all prior discussions and
negotiations, and no other writing published by MAP Pharmaceuticals, Inc. is
intended to modify the presumptions of at-will employment status.

This offer will expire on May 15, 2006 and it is expected that you will be
available to start work on or around June 12, 2006.

 

LOGO [g260270ex10_36pg02new.jpg]

   

6/12/06

Scott Borland     Start Date